Citation Nr: 1333618	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  10-13 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for neck pain and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for low back pain and, if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral knee pain and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to April 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the reopening of service connection for neck pain, low back pain, and bilateral knee pain. 

In January 2013, the Board remanded the Veteran's claim for the Veteran to be scheduled for a Board hearing.  The Veteran testified before the undersigned Veterans Law Judge at a May 2013 Travel Board hearing,  and a transcript of that hearing is of record.  The claim has since been returned to the Board for further appellate action, and the Board is satisfied there was substantial compliance with its remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The issues of entitlement to service connection for neck pain, low back pain, and bilateral knee pain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  By a September 1993 rating decision, the RO denied entitlement to service connection for neck pain, low back pain, and bilateral knee pain.  The Veteran did not appeal that decision or submit new and material evidence within the one year appeal period.

2.  Evidence received since the RO's September 1993 decision shows current diagnoses of neck, low back, and bilateral knee disorders, which was not previously shown by the evidence. 


CONCLUSIONS OF LAW

1.  The September 1993 RO decision denying entitlement to service connection for neck pain, low back pain, and bilateral knee pain, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).

 2.  New and material evidence has been received since the September 1993 rating decision to reopen the Veteran's claims for service connection for neck pain, low back pain, and bilateral knee pain.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 2107, 5126 (West 2002 & Supp. 2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

With respect to requests to reopen previously denied claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Here, the Board is reopening and remanding the claims for entitlement to service connection for neck pain, low back pain, and bilateral knee pain.  As this decision is not adverse to the Veteran, any deficiencies regarding the duty to notify and assist are not prejudicial. 

New and Material Evidence

In a September 1993 rating decision, the RO denied the Veteran's claims of entitlement to service connection for neck pain, low back pain, and bilateral knee pain because there was no evidence of an injury to the neck, low back, or knees during service, nor was there any diagnosed chronic disease.  The Veteran did not appeal and no additional evidence was submitted within one year of the rating decision; therefore, the decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).

Subsequently, in a March 2009 rating decision,  the RO denied the reopening of service connection for neck pain, low back pain, and bilateral knee pain.  
The Veteran filed a timely notice of disagreement in April 2009, and in November 2009, the RO issued an SOC.  In March 2010, the Veteran filed a timely substantive appeal via a VA Form 9.  Id.

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(b); see also Shade v. Shinseki, 24 Vet. App. 110 (2010).  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed, unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994),  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

As previously stated, the RO initially denied the claims because the evidence did not show an injury to the neck, low back, or knees during service, nor was there any diagnosed chronic disease.  Therefore, in order to reopen the claim, the evidence submitted must relate to one of these unestablished facts that are necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

In the present appeal, the Veteran has received new diagnoses since September 1993 that are pertinent to the underlying claim for service connection for neck pain, low back pain, and bilateral knee pain.  

First, treatment records from the Denver VA Medical Center (VAMC) include an MRI report from May 2009 that showed "multilevel degenerative disc change . . . with central canal stenosis at C5-6."  February 2011 treatment records from the Denver VAMC also note cervical spine stenosis.

Next, treatment records from January 2009 at the Denver VAMC indicate lumbar spine degenerative disc disease, referencing a January 2006 X-ray in support of such a finding.  In addition, February 2011 treatment records from Denver VAMC note the Veteran's complaint of back pain and indicate that he received SSDI benefits for back pain.  

Turning to the Veteran's bilateral knee pain,  the Veteran underwent a left knee meniscotomy in 2001, as explained in August 2010 treatment history notes from the Denver VAMC.  Furthermore, during the February 2009 VA examination, the Veteran was diagnosed with degenerative joint disease in the left knee.  In addition, February 2011 treatment records from the Denver VAMC indicate that the Veteran had bilateral knee paresthesias and note the Veteran's difficulty walking due to pain in the right knee. 

Thus, the additional evidence received by VA since the September 1993 decision has not been previously submitted to VA and contains current diagnoses of cervical stenosis, degenerative disc disease of the lower back, bilateral knee paresthesias and left knee degenerative joint disease.  In addition, the Veteran underwent a left knee meniscotomy in 2001, and there is evidence of a subsequent left knee meniscus tear.  Such evidence is not redundant and raises a reasonable possibility of substantiating the claims for service connection for neck pain, low back pain, and bilateral knee pain; therefore, the evidence is new and material.  38 C.F.R. § 3.156(a).  

For the reasons stated above, the Board finds that the claims of entitlement for service connection for neck pain, low back pain, and bilateral knee pain must be reopened.   38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

The Veteran's claims of service connection for neck pain, low back pain, and bilateral knee pain are reopened; to this limited extent, the appeal is granted.



REMAND

A remand is necessary in this case so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim of entitlement to service connection for neck pain, low back pain, and bilateral knee pain.  See 38 U.S.C.A. § 5107A (West 2002); 38 C.F.R. § 3.159(c)(2012).  

There are records identified by the Veteran that are not associated with the claims file.  Efforts to obtain records from a Federal department or agency must continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain the records would be futile.  38 U.S.C.A. § 5103A(c)(2) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(1)(2012).  Furthermore, it is noted that VA treatment records are considered constructively of record even if not physically in the claims file.  See Bell v. Derwinski, 2 Vet. App. 611, 612 (1992).

Currently, the evidence of record includes, in the file on the "Virtual VA" system, treatment notes from February 2011 at the Denver VAMC that indicates that the Veteran receives "SSDI for back pain."  When VA is put on notice of the existence of potentially relevant Social Security Administration (SSA) records, VA must try and obtain these records before deciding the appeal as part of the duty to assist.  See 38 C.F.R. § 3.159(c)(2012); see e.g.,  Baker v. West, 11 Vet. App. 163, 169 (1998); Dixon v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992); and Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  See also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (reiterating that VA need only obtain relevant SSA records, which, under 38 U.S.C. § 5103A, are those relating to the injury for which the Veteran is seeking VA benefits and have a reasonable possibility of helping to substantiate the claim).

The Veteran's SSA records are not associated with the claims file and must be obtained on remand as they may be relevant to the claim on appeal.  Therefore, the RO must contact SSA to obtain a complete copy of any and all adjudications and the records underlying any adjudication for disability benefits.  

Next, there are outstanding VA treatment records.  First, the RO indicated in the November 2009 Statement of the Case that records from the VA Eastern Colorado Health Care System (ECHCS) for the period of September 1999 through July 2009 were reviewed electronically.  However, these records, which would presumably include treatment for the Veteran's left knee meniscectomy in 2001, have not been associated with the Veteran's paper file or the file on the "Virtual VA" system.  Second, the Veteran states he began receiving VA medical care in the mid 1990s.  Since electronic records were not instituted until approximately 1999, any records for VA treatment before then would be in paper files.  There is no indication that the RO requested any existing hardcopies of such records.  

Lastly, the Board will address whether an examination is appropriate in this case.  As previously discussed, the record contains new diagnoses related to all three conditions at issue in this case, which provides competent evidence of current neck, low back, and bilateral knee disabilities.  Concerning the inquiry of whether an event, injury, or disease occurred in service, the Veteran testified at a May 2013 Board hearing that he sustained injuries to his neck, low back, and knees as a result of repetitive lifting, jumping, loading, and other activities over the course of approximately twenty years of service in the infantry of the United States Army.  Next, the Board finds that the Veteran's assertions of continuous neck, low back and bilateral knee pain since separation from service establishes an indication that the neck, low back and bilateral knee disabilities may be associated with the identified in-service injuries.  Specifically, in the August 1992 Application for Compensation and/or Pension Benefits, via a VA Form 21-526, the Veteran noted chronic neck and back pain since December 1988 and a knee issue since 1972.  Subsequently, the Veteran filed another claim for his neck, low back, and bilateral knee pain in July 2008.  At that time, he indicated that his cervical and lumbar spine pain began in 1991, but he did not provide a date of onset for his bilateral knee pain.  Finally, the Board finds this case presents insufficient competent medical evidence of record to make a decision on the claim, and there are certain medical questions that cannot be answered by the Board and are not addressed by the evidence of record.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Specifically,  these questions concern the nature and extent of the Veteran's neck, low back, and bilateral knee disabilities, and a relationship, if any, between the disabilities and active service, to include the Veteran's assertions of continuous symptoms since separation of service.  These questions should be addressed by the appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); 38 C.F.R. § 3.159(c)(4)(2012).  As a result, the evidence of record presents an inadequate basis to adjudicate the issues of service connection for neck pain, low back pain, and bilateral knee pain.  A VA examination with medical nexus opinion will assist in determining the nature and etiology of the claimed disabilities on appeal. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact SSA and obtain a complete copy of any and all adjudications and the records underlying any adjudication for disability benefits.  All efforts to obtain SSA records should be fully documented, and a negative response must be provided if records are not avalable.

2.  Obtain all outstanding treatment records from the Denver VAMC and associate the records with the claims file.  The RO's request must specifically include a search for existing hardcopy records for VA treatment from April 1992 to September 1999.  All efforts to obtain the outstanding VA treatment records should be documented for the claims file, and if they are ultimately deemed to be unobtainable, the appropriate memorandum for the file should be prepared.

In addition, the RO must ensure that VA treatment records for the period of September 1999 through July 2009 that were reviewed electronically are associated with the claims file, either in hardcopy form or on the "Virtual VA" system.

3.  After obtaining as much of the above identified evidence as is available, then schedule the Veteran for the appropriate VA examination(s) to determine the precise nature and etiology of the Veteran's neck pain, low back pain, and bilateral knee pain.  The relevant medical records should be made available to the examiner(s) for review in conjunction with the examination(s), and the examination report(s) should reflect that such review was accomplished.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner(s) must review all pertinent evidence of record and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that each of the Veteran's current conditions (neck pain, low back pain, and bilateral knee pain) began during service or are otherwise linked to service.  The examiner(s) must also address the Veteran's contentions regarding his strenuous physical duties during service.

A rationale should be given for all opinions and conclusions expressed and should not be solely based on the absence of treatment records during or after service.  If an opinion cannot be rendered without resorting to speculation, the VA examiner should explain why it would be speculative to respond. 

4.  Thereafter, readjudicate the issue of entitlement to service connection for neck pain, low back pain, and bilateral knee pain on the merits.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  Then return the case to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


